Citation Nr: 1001782	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-12 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
fractured right foot.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral foot 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Brother



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from 
August 1974 to November 1974 and in the Army from August 1979 
to August 1983.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In October 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the 
Montgomery RO.  A transcript of this hearing is of record. 

The issues of service connection for residuals of a fractured 
right foot and bilateral foot arthritis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed March 2002 rating decision, the RO most 
recently denied claims for service connection for feet and 
arthritis, noting that the Veteran's service records were 
negative for treatment of any foot condition and that Veteran 
had not provided any medical evidence showing any current 
foot condition or arthritis that could be related to service. 

2.  Evidence received since the March 2002 decision is not 
cumulative or redundant and raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for residuals of fractured right foot and 
bilateral foot arthritis.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for residuals of a fractured 
right foot.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1105 (2009).

2.  New and material evidence has been received to reopen the 
claim of service connection for bilateral foot arthritis.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1105.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. § 3.159.  Nevertheless, given the favorable action 
taken below on the issues of reopening service connection, 
and the fact that this case is being remanded prior to a 
final adjudication of service connection on the merits, no 
further notification or assistance in developing the facts on 
the reopening issue is required at this time.  Indeed, any 
such action would result only in delay.

The Veteran's claim for service connection for feet and 
arthritis was last denied by the RO in a March 2002 
unappealed rating decision.  In January 2004, the Veteran 
submitted his request to reopen his claims for service 
connection for residuals of a fractured right foot and 
bilateral foot arthritis. 

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302.  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

In the June 2004 rating decision, it appears that the RO 
reopened the Veteran's claim for service connection for 
residuals of a fractured right foot and denied the claim on a 
de novo basis.  While the RO has adjudicated the issue on a 
de novo basis, the Board is under a legal duty in such a case 
to determine if there was new and material evidence 
submitted, regardless of the RO's action.  See Jackson v. 
Principi, 265 F.3d. 1366 (Fed. Cir. 2001).  Accordingly, the 
Board will initially adjudicate whether new and material 
evidence has been submitted to reopen the Veteran's claim for 
entitlement to service connection for bilateral foot 
arthritis and service connection for residuals of a fractured 
right foot.  Insofar as the Veteran's claim has been 
reopened, the Veteran is not prejudiced by the Board's 
discussion of materiality.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The evidence of record prior to the March 2002 final rating 
decision did not include corroborating lay or medical 
evidence showing a foot injury suffered in service or that 
the Veteran had any current foot condition that was service 
related.   

The newly submitted evidence includes a photo that shows the 
Veteran with a cast on his right foot in service, testimony 
from the Veteran of an accident in service and continuity of 
symptomatology since service and testimony from the Veteran's 
brother of a continuity of symptomatology.  The Veteran has 
also submitted a VA treatment record from June 2009 that 
diagnoses right foot neuralgia, claw toes, metatarsalgia, 
equinus and achilles tendonitis.  X-rays of the right foot 
showed small posterior heel spur and osteophyte at the dorsal 
talar neck with supinated foot.  There was also a 
differential diagnosis of radiculopathy versus peripheral 
neuropathy.  

Since the newly received photo and testimony show a reported 
history of foot injury in service and a continuity of 
symptomatology since that time, and the newly received 
medical records show that the Veteran has a variety of 
current foot diagnoses, this evidence is material to the 
Veteran's claim.  Therefore, the evidence provided by the 
Veteran is both new and material, and the claims of 
entitlement to service connection for residuals of a 
fractured right foot and bilateral foot arthritis are 
reopened.  


ORDER

New and material evidence having been received, the claim for 
service connection for residuals of a fractured right foot is 
reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim for 
service connection for bilateral foot arthritis is reopened; 
to this extent only, the appeal is granted.


REMAND

In this case, the Veteran's available service treatment 
records contain a single notation of foot trouble, in an 
undated Report of Medical History, filled out by the Veteran.  
The rest of the service treatment records are negative for 
diagnosis or treatment for any foot condition.  The records 
include the Veteran's 1983 separation examination and Report 
of Medical History that does not have the "foot trouble" 
box marked.  

During the Veteran's October 2009 hearing before the 
undersigned, he testified that he was receiving current 
treatment for his feet at "Maxwell" as well as at nearby VA 
facilities.  The Board notes that Maxwell-Gunter Air Force 
Base is located in Montgomery, AL and offers outpatient 
medical care.  These VA and Maxwell-Gunter treatment records 
are not included in the Veteran's claims file and should be 
obtained and reviewed before the Board issues its decision.  
See 38 C.F.R. § 3.159(c)(2) (2009).

The Veteran has not been provided a VA medical examination 
regarding the etiology or nature of the claimed disabilities 
at issue in this appeal.  VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  "When a nexus between a 
current disability and an in-service event is 'indicated,' 
there must be a medical opinion that provides some 
nonspeculative determination as to the degree of likelihood 
that a disability was caused by an in-service disease or 
incident to constitute sufficient medical evidence on which 
the Board can render a decision with regard to nexus."  See 
McLendon, supra at 85.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all current treatment records 
from 2004 to present from VA Central 
Alabama Healthcare System and from 
Maxwell-Gunter Air Force Base in 
Montgomery, Alabama.  

2.  After the above has been completed, 
schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of any foot disability, including 
the claimed right foot fracture.  All 
necessary tests and studies should be 
conducted.  With respect to each such 
diagnosed foot disability, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (i.e., a 
probability of 50 percent or greater) that 
any current foot disability is medically 
related to the Veteran's active military 
service.  The entire claims file must be 
made available to the designated examiner 
and reviewed, and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions. 

3.  Once the above actions have been 
completed, consider the Veteran's claims 
in light of all evidence added to the 
record since the most recent supplemental 
statement of the case in April 2009.  
Readjudicate the claims and issue a 
supplemental statement of the case.  Then 
afford the Veteran and his representative 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


